Citation Nr: 1410391	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a spine disorder.

3.  Entitlement to service connection for glaucoma, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript of this hearing has been associated with the claims file. 

The Board remanded this matter in October 2012 for additional development.  


FINDINGS OF FACT

1.  The Veteran's skin disorder is not shown to be chloracne, and a diagnosed skin disorder did not begin in service; it is not otherwise shown to be related to active military service, including service in Vietnam.  

2.  A spine disorder did not begin in service and is not otherwise shown to be related to military service; arthritis of the cervical spine is not shown to have been manifested within one year of discharge from service.  

3.  The Veteran's glaucoma was diagnosed in April 2006 and is not shown to be traceable to his period of active military service; glaucoma has not been caused by or made worse by service-connected diabetes. 

CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have a spine disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The Veteran does not have glaucoma that is the result of disease or injury incurred in or aggravated by active military service; glaucoma is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112  (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of letter dated in November 2007 from the RO to the Veteran, which was issued prior to the RO decision in May 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Additionally, this letter described how the rating criteria and effective dates are assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473  (2006).

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran's service treatment records and relevant VA and private medical records are in the claims file.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Following remand by the Board in October 2012, a VA examination was obtained in April 2013 with claims file review and addendum opinion obtained in November 2013.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions obtained are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records and provided the information necessary to decide the claims. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 

II.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013). 

The law also provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Skin Disorder

The Veteran contends that service connection is warranted for a skin disorder, alleging that it is a result of his Vietnam service, including exposure to Agent Orange, as stated by him in a November 2011 written statement.  A later written statement submitted by him in December 2013 states that while in Vietnam, he climbed poles and walked through chemically treated vegetation, and indicated the worst areas of skin problems involved his ankles and calves where he was exposed to chemicals.  Thus, he appears to suggest exposure to various chemicals including herbicides, resulted in his current skin disorder.  His representative conceded that service connection was not being sought on a presumptive basis due to Agent Orange exposure, as his skin disorder was not listed as a presumptive disorder.  Hearing Transcript at p. 4.  

As his service department records show that he served in Vietnam, exposure to an herbicide agent (i.e. Agent Orange) in Vietnam is presumed.  38 C.F.R. § 3.307(d)(6)(iii).  Given such exposure, chloracne or other acneform disease consistent with chloracne shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to service connection under a presumption for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Notwithstanding the inapplicability of the presumption, the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).  

The Veteran and his spouse testified at the July 2012 hearing that his skin disorder had its onset within one to two years after his separation from service.  It appeared initially around his navel, but has also appeared on his head (mostly the right side), ears, lower legs, groin area, inside of his thighs, the scrotum area, the buttock area and his lower and upper back.  They described his skin disorder as causing red, itchy and scaling patches that crack and bleed, especially when he scratches.  The Veteran testified that the condition is always there, only clearing up a little bit with the use of topical creams.  His spouse testified that the condition comes and goes, but, if he does not use the topical creams, it will come back.  He has indicated that he did not seek treatment for the skin disorder until it got really bad in 1998.

Service treatment records are completely silent for any complaints, history or findings of skin problems in service, including on entrance examination in October 1968 and separation examination in September 1970.  

The earliest mention of skin problems is shown in 1998, when in April of that year he was seen for acute complaints of recurrent skin rash on the anterior lower leg, buttocks and abdomen occurring several times a year over the previous several years and was resistant to over-the-counter medications.  Examination revealed a fine reddish micropapular rash on the anterior shins and lower abdomen and he was diagnosed with inflammatory dermatitis.  Also of record are copies of appointment letters with the VA Dermatology Clinic at the VA Medical Center in Murfreesboro, Tennessee, on August 31, 1998 with a history of diagnosis of psoriasis diagnosed in November 1997.  

Thereafter, the next skin rash is not shown in the record until 2007 when in September 2007 he was seen at the VAMC with a history of rash on the lower extremity, umbilical and sacroiliac regions.  Examination revealed an erythematous, silvery plaque on the lower right leg, umbilical area and between the buttock crevices.  He was assessed with psoriatic rash.  In November 2007, he requested dermatology consultation for a rash that was spreading.  He subsequently was assessed with lichenoid eczema by dermatology following examination of an erythematous macular rash found on the right foot and right calf.  

VA examinations for diabetes in November 2009 and September 2010 were silent for any significant skin problems, with no diabetic skin abnormalities noted in November 2009 and he had no skin abnormalities on examination in September 2010.  

He subsequently was seen for complaints of rash, including in December 2010 when he reported a spreading rash of the navel, ears and scrotum with a macular rash found on examination.  He was diagnosed with rash and referred to dermatology.  The dermatology record from the same month assessed him with aspects of tinea, intertrigo dermatophyte infection (tinea cruris, tinea pedis, tinea corporis and tinea manum).  He was placed on a medication regimen of triamcinolone and clotrimazole.  A January 2011 note shows the rash resolved with medication.  In July 2011, he was again seen for chronic rashes on the groin, buttocks crease, and umbilical area.  A similar rash was complained of in the middle abdomen, with erythematous rash in the middle abdomen and umbilical area as well as a similar rash in the groin area.  He was assessed with contact dermatitis in the abdomen, tinea cruris, and Candida rash midline of the buttocks.  

A VA diabetes examination from March 2012 is noted to be silent regarding any findings or complaints of any skin disorders.

In April 2013 the Veteran underwent a VA skin disorders examination.  The diagnosis was dermatitis or eczema-more specifically tinea corporis (resolved) and eczema.  His history of rash over the right scalp, umbilicus, buttocks and lower legs for many years was noted.  Examination revealed eczema that covered 5 percent of the total body and exposed areas.  Following examination, the examiner concluded that his skin condition was less likely as not caused by any in-service event, injury or illness.  The rationale was that the skin condition appeared to wax and wane, which was normal for this condition.  It was noted that the Veteran currently had eczema, but the examiner suspected that he had had this condition the whole time.  (It always occurred in the same locations.)  The rash began several years after he left Vietnam and would not be related to any service in Vietnam.  The examiner noted that the terms of eczema and dermatitis are often used interchangeably.  The examiner also noted that there were 2 major models to explain the pathogenesis of atopic dermatitis, with the predominant model describing it as the result of impaired epidermal barrier function due to intrinsic structural and functional abnormalities of the skin.  In this model, the disease evolved from the outside with an abnormal epidermal barrier as the primary defect.  The second and now generally discredited model attributed the atopic dermatitis to primarily an immune function disorder, described by this examiner as a result of allergies.  

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection.  As previously pointed out, there is no evidence of a skin disorder shown in service and the Veteran, via his representative has conceded that he was not seeking entitlement to service connection on a presumptive basis.  

The persuasive medical evidence reflects that the Veteran's skin disorder diagnosed most recently by the April 2013 VA examiner specifically as tinea corporis (resolved) and eczema, neither began in nor was caused by any incident of the Veteran's service.  This opinion was based on review of the evidence including the Veteran's contentions of the skin disorder as possibly being related to Agent Orange exposure.  While this examiner did not specifically discuss Agent Orange, his opinion made it clear that the diagnosed skin disorder was not related to any incident while the Veteran was in Vietnam, which would include exposure to Agent Orange.  

The April 2013 VA examiner provided a rationale discussing the history of the skin disorder, pointing out the interchangeable use of dermatitis and eczema as the same diagnosed skin disorder and described the likely pathogenesis of the disorder, which was noted to have had its onset after the Veteran's military service.  

No medical evidence has been presented to contradict such conclusions, other than the lay contentions from the Veteran and his wife, who while competent to describe the nature and onset of his skin symptoms, are not shown to have the medical expertise to provide a competent opinion on the question of whether the disability can be attributed to a time period several years before its onset. 

As the record does not contain any competent medical evidence of a diagnosis of chloracne or any other acneform disease subject to the presumptions of 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), service connection under a presumptive basis is not warranted.

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's skin disorder is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection. 

Spine Disorder

The Veteran contends that service connection is warranted for a spine disorder, alleging that it is a result of his Vietnam service.  At his Board hearing in July 2012, the Veteran related a cervical spine disorder to an incident in service in which he injured his right knee (stating that this jarred his whole body).  However, at this hearing he and his wife testified that the onset of neck pain was about 15 years ago.  In other words, the onset was in 1997 approximately 27 years after his discharge from service. 

On entrance examination in October 1968, the Veteran's spine was normal and he reported no spine problems in the accompanying report of medical history.  His service treatment records indicate that, in December 1969, the Veteran twisted his right knee when he jumped out of a truck.  There were no complaints of pain involving his neck or back.  Separation examination conducted in September 1970 failed to demonstrate any finding of an abnormality involving the Veteran's spine.  Private treatment records show the first complaints of neck pain and radiculopathy were in February 2007, when he reported a stiff neck and cervical radiculopathy.  A magnetic resonance imaging (MRI) study was conducted the same month, demonstrating spinal stenosis at C4-5, C5-6 and C6-7.  The records indicated that in May 2007 he reported seeking chiropractic treatment and felt better.  In September 2007 the Veteran went to the VA medical center to establish treatment and reported a past medical history that included DJD of multiple joints, although no remarkable findings for the cervical spine were reported.  

VA treatment records from 2010 show that the Veteran was seen in the neurological clinic in January 2010 for bilateral upper extremity tingling, resting tremor and new complaints of paresthesia of the left arm and finger and history of spinal stenosis.  He was seen by neurology again in March 2010 for complaints of tingling, numbness and mild tremor of the left arm, but he denied neck pain or any trauma to the neck.  He was assessed with a compression ulnar neuropathy, rule out carpal tunnel syndrome (CTS) but DJD of the cervical spine was deemed less likely the cause.  The Veteran underwent a Neurology consultation in July 2010 for complaints of neck pain and radiation of the pain into the left arm and shoulder.  An MRI study of the cervical spine from the same month demonstrated a C5-6 disc protrusion moderately narrowing the canal and a lesser disc bulge and spondylosis at the C3-4 and C4-5 levels.  The assessment was cervical radiculopathy.  The Neurology consultation note indicates the Veteran also had diabetic neuropathy and possible carpal tunnel syndrome.   

VA records from 2011 reveal that in May 2011 when seen for shoulder pain he had an extremely tender and tight neck, in addition to tight back and chest muscles.  Examination revealed a tender neck and abnormal posture with rounded shoulders and chin jutting forward.  The diagnosis was limited to the shoulder however.  The Veteran had follow-up care with the Neurology Clinic at the VA Medical Center in Murfreesboro, Tennessee, in July 2011 at which time he continued to complain of neck pain radiating into his left upper extremity.  He was referred for EMG (electromyography) testing.  The EMG report from September 2011 revealed normal findings for the left upper extremity except for evidence of reinnnervation (polyphasics) in the left abductor pollicis brevis.  A December 2011 Neurology note for complaints of neck pain radiating to the left arm noted that the EMG ruled out cervical radiculopathy or neuropathy but also noted that the MRI of the cervical spine revealed disc protrusion and moderately narrowed central canal, with an assessment of peripheral neuropathy secondary to diabetes and hypothyroid and DJD of the cervical spine and cervical radiculopathy.  On follow-up by neurology in July 2012, he reported that his symptoms of neck pain radiating to the left arm were better after taking Neurontin.  He continued to be assessed with peripheral neuropathy secondary to diabetes and hypothyroid and DJD of the cervical spine and cervical radiculopathy.  

VA records from 2013 reveal that in a January 2013 neurosurgery record, he reported severe neck pain and weakness of the arm with a provisional diagnosis of spinal stenosis and disc herniation.  An MRI from the same month yielded an impression of multi-level posterior disc herniations most significantly at C5-C6, but overall appearance had not changed significantly compared to the findings in July 2010.  He was seen by both the pain clinic and for physical therapy (PT) consults in February 2013 and March 2013 for ongoing complaints of cervical spine pain described as radiating into his left shoulder.  The March 2013 pain consult revealed a history of his working as a radio operator in Vietnam for 13 months and spent a total of 1 year 8 months in the Army.  Post service, he reported having worked for Whirlpool doing heavy lifting for 10-11 years and then managed a truck stop.  He reported that shoulder and arm pain started in 2012.  He could not recall any particular injury.  He reported neck pain as stabbing with an electric bolt sensation on turning to the left or tilting his head.  On review of symptoms the imaging from prior cervical MRI's were noted.  Physical examination revealed cervical spine pain with minimal tenderness.  The impression was cervical neural foraminal stenosis, DDD and radiculopathy.  

In April 2013 the Veteran underwent VA examination of the cervical spine with a diagnosis of DDD of the cervical spine rendered.  The claims file was reviewed and the Veteran was physically examined.  He denied any specific neck injury in service.  He reported some intermittent mild neck pain with left arm for several years and developed severe pain 3-4 months ago.  This prompted an MRI which indicated DDD.  There was no recent trauma.  Examination revealed some limited motion with flexion and extension slightly reduced by repetitive motion.  He had functional loss of less movement than normal and pain on movement.  Other findings included reduced deep tendon reflexes of 1+ both upper extremities and evidence of radicular pain with involvement of the C5/6 radicular groups noted.  Results of diagnostic testing and confirmed the presence of degenerative disease.  The examiner gave an opinion that the claimed condition was less likely as not incurred in or caused by his claimed in-service injury, event or illness.  The rationale was that he did not sustain any neck injury in service and said he did not have any neck pain in service.  He denied any neck pain when he injured his knee in service, and he did not develop neck pain after the knee injury.  He gradually developed intermittent neck pain years after leaving the service and only recently has experienced more severe pain with radicular symptoms.  He was noted to have DJD and DDD of the cervical spine which is a normal part of the aging process.  The examiner cited to a report finding that advanced age was one of the strongest risk factors associated with osteoarthritis.  

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  There is no evidence of a chronic spine disorder shown in service and the evidence likewise does not reveal the cervical spine disorder was manifested within the one-year presumptive period.  Of note, the Veteran himself has conceded that the onset of cervical spine symptoms was around 1997, nearly 30 years after his discharge from service.  

The more persuasive medical evidence reflects that the Veteran's cervical spine disorder neither began in nor was caused by any incident of the Veteran's service in Vietnam, including the incident of the fall in which he injured his knee.  

The April 2013 VA examiner provided a rationale which pointed out that the service treatment record did not show evidence of any neck injury in service and the Veteran's own admissions that he did not have any neck pain in service, including when he injured his knee in service.  The examiner explained that the Veteran's cervical spine pathology included DJD and DDD of the cervical spine, and further explained why such pathology was a normal part of the aging process.  

No medical evidence has been presented to contradict such findings other than the contentions from the Veteran and his wife who are not shown to have the medical expertise to provide a competent opinion about the cause of his spine disorder. 

In sum, the preponderance of the evidence is against the claim of service connection.  

Glaucoma

The Veteran contends that his glaucoma is related to his service-connected diabetes mellitus.  (During the pendency of this appeal, service connection was granted for type II diabetes mellitus.  This was done in a December 2009 rating decision.)

At the hearing in July 2012, the Veteran and his representative contended that the Veteran had elevated blood sugar levels for many years prior to his diagnosis of type II diabetes mellitus and that the Veteran's glaucoma is either caused by or has been aggravated by these elevated blood sugars and eventually his type II diabetes mellitus.

The medical evidence of record establishes that the Veteran was definitively diagnosed with glaucoma in April 2006, at which time he was assessed with primary open angle glaucoma (POAG), advanced in both eyes, although he had elevated intraocular pressures as early as July 2004, shown in records in association with Lasik surgery conducted at that time.  He was suspected to have glaucoma in November 2005, but was not clearly diagnosed with glaucoma, as other findings were inconclusive.  The Veteran was diagnosed to have type II diabetes mellitus in December 2008 (although he was diagnosed to have hyperglycemia in July 2008).  Medical evidence of record includes the reports of laboratory test results showing his blood glucose levels from 1989 through 2010, which the Veteran contends demonstrate his blood sugar levels were elevated especially during and after the time he was diagnosed with glaucoma.

The treatment records addressing his glaucoma included a July 2007 letter from his private eye doctor, Dr. K. who stated he had advanced glaucoma with a 2-year history of this disease.  The doctor remarked that he had quite advanced glaucoma for his relatively young age.  However there was no discussion as to possible causes.  

A September 2007 VA record to establish care at the VAMC noted a past medical history of glaucoma, but made no further findings or discussion of this problem.  VA follow-up records from ophthalmology in 2007 revealed that in November 2007 he was examined and in addition to the glaucoma for which he was examined, he was also diagnosed with refractive error, no diabetic retinopathy, nuclear sclerotic cataract and mild hypertensive retinopathy, all in both eyes.  

The VA and private treatment records revealed continued treatment for the Veteran's eye problems including his glaucoma from 2007 through 2013.  He also continued to carry a diagnosis of diabetes for which he continued to treat.  The Veteran was described as legally blind due to visual field defects bilaterally in an October 2008 letter from his private eye doctor.  Subsequent records confirmed the opinions from medical personnel that he was legally blind, and he is noted to have obtained specialized treatment by the VA low vision function clinic for assistance and equipment to function with his visual problems beginning in May 2010 and continuing thereafter.  

In 2010, the Veteran's glaucoma symptoms progressed to the extent that his IOP's were at high levels in June 2010.  They remained above optimal in July 2010 despite medication, so he underwent trabeculectomy (TBX) procedures of the left eye, first by laser in July 2010, and then by surgical scalpel in August 2010.  The diagnosis was end stage glaucoma of both eyes.  His post surgical course was initially uneventful, with improved vision reported in November 2010 after his left eye TBX.  However, by July 2011 on 3-month follow-up, he reported a foreign body sensation in the left eye along with increased tearing, with a pool of fluid running down his cheek when he awoke in the morning.  The examination revealed a small seidel positive bleb leak of the left eye, with no signs of infection.  The diagnosis included advanced glaucoma and cataracts.  Placement of a contact lense bandage on the left eye was done and by August 2011 the bleb leak appeared to be resolving.  He continued to be noted to have the left eye bandage in September 2011.  By December 2011, his left eye bleb leak was described as healed.  He was assessed with advanced glaucoma left eye, in addition to the healed bleb leak with no evidence of infection.  He was also assessed with cataracts.

Subsequent follow-up records include continued VA follow-up for the Veteran's glaucoma and visual problems, with an October 2012 follow-up revealing complaints of worsening vision in the right eye, with the diagnosis of status post TBX left eye, advanced glaucoma both eyes, cataracts both eyes and healed bleb leak with no evidence of infection.  

Among the VA examinations of record, the VA examination dated in November 2009 to address his type II diabetes mellitus discloses that the examiner identified the Veteran's glaucoma, but opined that it was not a complication of his type II diabetes mellitus.  The reason set forth for this finding was a poorly worded rationale deemed inadequate for the purposes of supporting this opinion.  A VA examination to address diabetes in September 2010 did not provide any opinion regarding the eyes other than to note that he was legally blind.  The findings from a March 2012 VA examination likewise gave no opinion as to the Veteran's glaucoma; however, the examiner went over a checklist for complications of diabetes and did not check diabetic retinopathy or any other eye condition to be permanently aggravated by diabetes.  

In April 2013, the Veteran underwent a VA eye examination to address whether it was as likely as not that his glaucoma was caused by or worsened by his service-connected diabetes.  Review of the records revealed complaints of vision slightly less clear over the past year.  No other visual complaints were present except that he had a little "leak" over the past week.  His family history was noted to include a granddaughter with glaucoma.  He had no history of eye trauma.  He had a surgical history of TBX surgery in August 2010 and Lasik surgery in July 2004.  His visual acuity for the right eye was corrected to 20/25 far and J5 near and for the left eye was corrected to 20/50-3/+1 far and J5 near.  Physical examination included tonometry, fundoscopic and slit lamp and revealed findings of a well formed bleb of the left eye and trace leak temporally.  The diagnosis was refractive error/presbyopia status post Lasik both eyes, cataracts both eyes and primary open angled glaucoma (PAOAG), end stage, status post trabulectomy, SLT with mild bleb leak.  Also diagnosed was diabetes mellitus without diabetic retinopathy.  He was legally blind.  The examiner stated that the Veteran's POAG was not as likely as not due to or aggravated by his diabetes.  The rationale was that diabetes is neither a cause nor aggravating factor for POAG.  This determination was after review of his records including glucose levels from the years prior to the diagnosis of diabetes in 2008.  

A November 2013 addendum to the VA examination confirmed review of the claims file and recent exams.  The Veteran had open angle glaucoma (OAG) diagnosed during or before 2006 and was diagnosed with diabetes in 2008.  It was noted that diabetes can lead to retinopathy which can cause or aggravate OAG, but this occurs after years of significantly elevated blood glucose.  He was diagnosed with diabetes in 2008 at which time his A1C was mildly elevated at 6.5, indicating mild chronic hyperglycemia.  The examiner did not see evidence of significant glucose elevation over the years prior to his diagnosis and he has also not been diagnosed with diabetic retinopathy.  Thus it was less likely than not that his OAG was due to or aggravated by diabetes.  The examiner also pointed out that diabetes alone does not cause or aggravate OAG.  

Here, the more persuasive medical evidence reflects that the Veteran's glaucoma was neither caused nor aggravated by his service-connected diabetes.  While the examiner in the April 2013 examination and November 2011 clarified that diabetes can cause retinopathy, which in turn can cause or aggravate OAG, the examiner provided a rationale explaining why such was not the case in this Veteran's situation.  The examiner pointed out that the Veteran's diabetes did not have a long enough duration of significantly elevated blood glucose and also had no evidence of diabetic retinopathy so as to cause or aggravate his OAG.  The examiner discussed the findings in various laboratory tests prior to his diagnosis of glaucoma in providing this opinion and rationale.  

No medical evidence has been presented to contradict the examiner's conclusions.  Additionally, the evidence does not suggest, and the Veteran does not contend that glaucoma started during military service, so service connection on a direct basis is not warranted.  As with the other claims discussed above, the Veteran and his wife are not competent to provide medical opinions on the question of cause or aggravation of glaucoma.  Consequently, the preponderance of the evidence is against the claim of service connection.  


ORDER

Service connection for a skin disorder is denied.

Service connection for a spine disorder is denied.

Service connection for glaucoma is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


